DANAHY, Judge.
After reviewing the briefs and record on appeal in this case, we find that the appellant has failed to demonstrate any reversible error, and, therefore, the order withholding adjudication of guilt and placing appellant on probation appealed from is affirmed. At sentencing in open court the court orally pronounced a term of probation for a period of two years. However, the written order provides for a three-year period of probation. Accordingly, the cause is remanded to the trial court for correction of the apparent clerical error in the order of probation. Yates v. State, 429 So.2d 815 (Fla.2d DCA 1983).
The order is AFFIRMED in all other respects.
BOARDMAN, A.C.J., and SCHOON-OVER, J., concur.